Title: General Orders, 30 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Secretarys Quarter Sunday September 30th 1781
                     Parole Chattellux
                     C. signs Lincoln Steuben
                  
                  Officers for the day Tomorrow
                  Brigadier General ClintonColonel VoseLt Col. OlneyB. M. CoxLieutenant Colonel De Hart to be field officer of the day in the room of Lieut. Colonel Barber indisposed—Major Cummings is appointed to do the duty of field Officer of the day in the room of Lieut. Colonel De Hart, absent with leave.
                  General Muhlenburghs Brigade will consider it self as a reserve Picquet this night—General Muhlenburgh will take his orders from Baron Steuben, Major General of the day.
                  A picquet consisting of eight Captains Sixteen subalterns sixteen serjeants and three hundred Rank and file, to parade immediately in the field between Tarltons Camp and the Works abandoned by the Enemy.
                  The Brigade Major of the day will inform Baron Steuben when  the Picquet is formed and take his orders for their disposition.
                  After orders.
                  The whole of Hazens Brigade off duty and 2 C., 6 S., 6 S. & 100 Rank & file of Waynes Brigade to be added to the reserve pickett already ordered, they will form with General Muhlenburghs Brigade at sun set and consider themselves under his immediate direction.
                  The advanced season and various considerations render it indispensibly necessary to conduct the attacks against York with the utmost rapidity, the General therefore exhorts and requires the Officers and soldiers of this Army to pursue the duties of their respective departments and stations with the most unabating ardor; the present moment offers in prospect the epoch which will decide American Independence and the Glory and superiority of the Allies.
                  A vigorous use of the means in our power cannot but ensure success, the passive conduct of the Enemy argues his Weakness and the uncertainty of his Counsels—the Libertys of America and the honor of the Allied Arms are in our hands; such objects must excite a patriotic emulation in the greatest actions and exertions, their consequences will amply compensate every Danger and fatigue.
                  All Deserters and others coming from the Enemies Lines are to be stopped at the outposts and reported to the General Officer of the day who is desired to find such as are capable of giving useful information to Head Quarters, the rest are to be disposed of as the Governor or person appointed by him may direct—in the first examination of them at the Outposts the most scrupulous attention is to be used, to prevent any person infected with the small pox from entring either the French or American Camps—All Officers and others are strictly forbid for obvious reasons to wear red Coats.
                  The General forbids all those who are not required by their station or the Command of a superior Officer to employ themselves in reconnoitering the Enemies works—the curiosity of such persons often interrups the observations of Officers particularly charged with this business—the good of the service requires that each officer adheres to the duty assigned to him.
                  Twelve hundred men properly Officered for fatigue Tomorrow—Four hundred of them are to parade near the two Redoubts now constructing, at day break.
                  The Quarter Master General will have One hundred Axes ready at the same time and place.  The remaining eight hundred are to parade at six oClock in front of the Encampment lately Occupied by Colonel Gimotts Regiment where the Quarter Master General will have the Tools employed today in making fascines and Gabions.  The Officer commanding each of the above parties will appoint a commissioned officer with a small guard to receive and deliver the intrenching Tool agreeable to the orders of yesterday—Stephens and Lawsons Brigades will furnish the above parties.
               